*273ORDER
This petition for statutory certiorari was filed pursuant to General Laws 1956 (1977 Reenactment) § 39-5-1 and the writ shall issue in accordance with the provisions of § 39-5-2, provided, however, that the record of the Public Utilities Commission in this proceeding shall not be required. The stay entered herein on February 12, 1980 is continued until further order of the court. This case is assigned for oral argument to Thursday, March 13,1980 at 9:30 a. m. The petitioner shall file its brief on or before February 25,1980 and the respondents shall file their brief on or before March 3, 1980.
DORIS, J., did not participate.